EXHIBIT 10.1




EMPLOYMENT AGREEMENT




This Employment Agreement (this “Agreement”), effective as of March 3, 2014 (the
“Effective Date”), is by and between Heat Biologics, Inc. a corporation
organized under the laws of the State of Delaware with offices located at 100
Europa Drive, Suite 420, Chapel Hill, North Carolina 27517 (the “Corporation”),
and Taylor Schreiber, M.D., Ph.D., an individual residing in North Carolina (the
“Employee”).




1.

EMPLOYMENT; DUTIES




(a)

The Corporation hereby engages and employs Employee as the Vice President of
Research of the Corporation, and Employee hereby accepts such engagement and
employment as the Vice President of Research of the Corporation, for the Term
(as defined in Section 2). Employee will report directly to the Chief Executive
Officer of the Corporation, and Employee shall have such duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies.




(b)

Subject to the last sentence of this paragraph, Employee shall devote such time
as is necessary, which is anticipated to require at least eighty percent (80%)
of his professional time, to attending to the business of the Corporation.
During the Term, Employee may not engage, directly or indirectly, in any other
business, investment, or activity that interferes with Employee's performance of
Employee's duties hereunder, is contrary to the interest of the Corporation or
any of its subsidiaries, or requires any significant portion of Employee's
professional time; provided, however, that as long as the activity does not
interfere with Employee's performance of Employee's duties hereunder,,Employee
shall be entitled to devote no more than an aggregate of twenty percent (20%) of
his professional time to research activities, physician related clinical
activities or other independent consulting work that is not directly or
indirectly competitive with the research or development conducted or
contemplated by the Corporation or the products developed or being developed by
the Corporation.




2.

TERM




The term of this Agreement, and of Employee’s employment under it, shall
commence on the Effective Date and terminate on the earlier of: (i) four (4)
years from the Effective Date of this Agreement or (ii) termination under
Section 8 of this Agreement (the “Term”).




3.

COMPENSATION




(a)

As compensation for the performance of his duties on behalf of the Corporation
hereunder, Employee shall receive the following:




 

(i)

BASE SALARY. Employee shall receive an annual base salary of Two Hundred Ten
Thousand Dollars ($210,000) for the Term (the “Base Salary”), payable bi-weekly.




 

(ii)

BONUS. Employee shall be eligible for an annual bonus of up to twenty percent
(20%) percent of his Base Salary, which bonus shall be is payable in cash
(“Annual Bonus”). Any Annual Bonus that may be awarded will be in the sole and
absolute discretion of both the Compensation Committee and the Board of
Directors of the Corporation. Any first-year Annual Bonus will be pro-rated from
the Effective Date thru December 31, 2014.








--------------------------------------------------------------------------------



(b)

The Corporation shall reimburse Employee for all normal, usual and necessary
expenses incurred by Employee in the course of performing his duties, including
all travel, lodging and entertainment, against receipt by the Corporation, as
the case may be, of appropriate vouchers or other proof of Employee’s
expenditures and in accordance with any expense reimbursement policy that may be
adopted by the Corporation after the Effective Date; provided that prior to
adoption of such policy, Employee obtains prior written approval of the Chief
Executive Officer or Chief Financial Officer for any expenses or series of
related expenses that exceed $500.




(c)

On the date that the Corporation’s shareholders approve its new stock incentive
plan (the “Plan”), the Corporation shall grant to you an incentive option to
purchase an aggregate of 50,000 shares of the Corporation’s publicly traded
common stock (the “Initial Option”) pursuant to the Plan with an exercise price
per share equal to the fair market value of the Corporation’s common stock on
the date of grant. Such stock options will vest on the date of grant immediately
as to such number of shares as shall equal the product of (i) the number of
completed months from the Effective Date until the date of the shareholder
approval of the Plan (the “Completed Months”) and (ii) 1041.67 and the balance
vesting as to 1041.67 shares per month at the end of each month for such
additional number of months as shall equal the difference between (i) 48 and
(ii) the number of Completed Months. Any vested portions of the Initial Option
will remain exercisable for a period of ten (10) years from the Effective Date,
unless such exercise rights are terminated earlier per the Corporation’s
existing stock option plan. Other terms of the Initial Option, including the
period to exercise vested options following termination of employment with the
Corporation, shall be according to the Corporation’s existing stock option plan
and the Corporation’s stock option agreement.




In addition to the Initial Option, if at any time prior to the first anniversary
of the Effective Date certain milestones agreed upon by Corporation and Employee
have been attained, Employee shall receive from the Corporation, on such first
anniversary of the Effective Date, an incentive option to purchase an additional
ten thousand (10,000) shares of the Corporation’s publicly traded common stock
at an exercise price equal to the closing market price per share of the
Corporation’s common stock on such first anniversary of the Effective Date (the
“Incentive Option”). The Corporation and Employee agree to use their best
efforts to agree to such milestones by December 31, 2014. Once granted, one
forty-eighth (1/48) of the Incentive Option grant will vest to Employee on the
first day of each month (commencing on the first day of the month after the
first anniversary of the Effective Date) for forty-eight (48) successive months
while Employee is employed by the Corporation. Any vested portions of the
Incentive Option will remain exercisable for a period of ten (10) years from the
first anniversary of the Effective Date, unless such exercise rights are
terminated earlier per the Corporation’s existing stock option plan. Other terms
of the Incentive Option, including the period to exercise vested options
following termination of employment with the Corporation, shall be according to
the Corporation’s existing stock option plan and the Corporation’s stock option
agreement.




(d)

Employee shall be entitled to three (3) weeks paid vacation and five (5) days
sick leave in addition to standard national holidays in accordance with the
Corporation’s policies.




(e)

The Corporation shall pay seventy-five percent (75%) of the cost of medical,
insurance for coverage for Employee and his family pursuant to the Corporation’s
healthcare insurance policy plan. Employee shall also be entitled to any other
benefits provided to the Corporation’s officers.




4.

REPRESENTATIONS AND WARRANTIES BY EMPLOYEE




Employee hereby represents and warrants as of the Effective Date to the
Corporation that:




(a)

Neither the execution and delivery of this Agreement nor the performance by
Employee of his duties and other obligations hereunder violates or will violate
any statute, law, determination or





2




--------------------------------------------------------------------------------

award, or conflict with or constitute a default under (whether immediately, upon
the giving of notice or lapse of time or both) any prior employment agreement,
contract, or other instrument to which Employee is a party or by which he is
bound.




 

(b)

Employee has the full right, power and legal capacity to enter and deliver this
Agreement and to perform his duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of Employee
enforceable against his in accordance with its terms. No approvals or consents
of any persons or entities are required for Employee to execute and deliver this
Agreement or perform his duties and other obligations hereunder.

 

5.

CONFIDENTIAL INFORMATION




 

(a)

Except in performing his duties within the scope of his employment with the
Corporation or except with the prior written authorization by the Corporation,
Employee agrees that, during the Term or at any time thereafter, he will not
disclose or make accessible to any person who is not a director, employee,
contractor, or agent of the Corporation, the non-public research, development,
products, services and technology, both current and under development, promotion
and marketing programs, lists, trade secrets and other confidential and
proprietary business information of the Corporation, of any of its affiliates,
of any of their clients, or of any other party to whom the Corporation owes an
obligation of confidentiality (collectively, “Corporation Confidential
Information. Employee agrees: (i) not to use any Corporation Confidential
Information for himself or others and (ii) not to take any Corporation
Confidential Information or reproductions thereof from the Corporation’s
facilities at any time during his employment by the Corporation other than to
perform his duties hereunder. Employee agrees immediately to return all
Corporation Confidential Information and reproductions thereof in his possession
to the Corporation upon request and in any event upon termination of employment.




(b)

In the event that Employee breaches any provisions of this Section 5 or there is
a threatened breach, then, in addition to any other rights which the Corporation
may have, the Corporation shall be entitled, without the posting of a bond or
other security, to injunctive relief to enforce the restrictions contained
herein. In the event that an actual proceeding is brought in equity to enforce
the provisions of this Section 5, Employee shall not urge as a defense that
there is an adequate remedy at law, nor shall the Corporation be prevented from
seeking any other remedies which may be available. In addition, Employee agrees
that in the event that he breaches the covenants in this Section 5, in addition
to any other rights that the Corporation may have, Employee shall be required to
pay to the Corporation any amounts he receives in connection with such breach.




 

(c)

Employee recognizes that in the course of his duties hereunder, he may receive
from the Corporation or others information which may be considered “material,
non-public information” concerning a public company that is subject to the
reporting requirements of the United States Securities and Exchange Act of 1934,
as amended. Employee agrees not to:




 

(i)

Buy or sell any security, option, bond or warrant while in possession of
relevant material, non-public information received from the Corporation or
others in connection herewith, and




 

(ii)

Provide the Corporation with information with respect to any public company that
may be considered material, non-public information, unless first specifically
agreed to in writing by the Corporation.




6.

INVENTIONS DISCOVERED BY EMPLOYEE




Employee shall promptly disclose to the Corporation any invention, improvement,
discovery, process, formula, or method or other intellectual property, whether
or not patentable or copyrightable,





3




--------------------------------------------------------------------------------

conceived or first reduced to practice by Employee, either alone or jointly with
others, while performing services hereunder (or, if based on any of the
Corporation Confidential Information, within one (1) year after the expiration
or termination of the Term): (a) which pertain to any line of business activity
of the Corporation, whether then conducted or then being actively planned by the
Corporation, with which Employee was or is involved; (b) which is developed
using time, material or facilities of the Corporation, whether or not during
working hours or on the Corporation premises; or (c) which directly relates to
any of Employee’s work for the Corporation during the Term, whether or not
during normal working hours (collectively, "Inventions"). Employee hereby
assigns to the Corporation all of Employee’s right, title and interest in and to
any such Inventions. During and after the Term, Employee shall execute any
documents necessary to perfect the assignment of such Inventions to the
Corporation and to enable the Corporation to apply for, obtain and enforce
patents, trademarks and copyrights in any and all countries on such Inventions,
including, without limitation, the execution of any instruments and the giving
of evidence and testimony, without further compensation beyond Employee’s agreed
compensation during the course of Employee’s employment. All such acts and
cooperation hereunder shall be done at Corporation’s expense, without cost or
expense to Employee. Employee shall be compensated for the giving of evidence or
testimony after the Term of Employee’s employment at the rate of $500/day.
Without limiting the foregoing, Employee further acknowledges that all original
works of authorship by Employee, whether created alone or jointly with others,
related to Employee’s employment with the Corporation and which are protectable
by copyright, are "works made for hire" within the meaning of the United States
Copyright Act, 17 U. S. C. (S) 101, as amended, and the copyright of which shall
be owned solely, completely and exclusively by the Corporation. If any Invention
is considered to be work not included in the categories of work covered by the
United States Copyright Act, 17 U. S. C. (S) 101, as amended, such work is
hereby assigned or transferred completely and exclusively to the Corporation.
Employee hereby irrevocably designates counsel to the Corporation as Employee's
agent and attorney-in-fact to do all lawful acts necessary to apply for and
obtain patents and copyrights and to enforce the Corporation's rights under this
Section. This Section 6 shall survive the termination of this Agreement. Any
assignment of copyright hereunder includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as "moral rights" (collectively "Moral Rights"). To the extent such Moral
Rights cannot be assigned under applicable law and to the extent the following
is allowed by the laws in the various countries where Moral Rights exist,
Employee hereby waives such Moral Rights and consents to any action of the
Corporation that would violate such Moral Rights in the absence of such consent.
Employee agrees to confirm any such waivers and consents from time to time as
requested by the Corporation.




7.

NON-COMPETE; NON-SOLICITATION




(a)

NON-COMPETE. For a period commencing on the Effective Date and ending one (1)
year after the date Employee ceases to be employed by the Corporation (the
"Non-Competition Period"), Employee shall not:




(i)

accept any employment whose responsibilities include developing, marketing or
selling any biologic or pharmaceutical product that is based upon heat shock
protein-based cancer immunotherapy;




(ii)

own any equity of an entity that is developing, marketing or selling a biologic
or pharmaceutical product that is based upon heat shock protein-based cancer
immunotherapy; provided that Employee shall not be prohibited from being a
passive owner of not more than five percent (5%) of the equity securities of an
entity described in this clause (ii) that is publicly traded and for which he is
in compliance with clauses (i) and (iii); or








4




--------------------------------------------------------------------------------



(iii)

permit his name to used by, act as consultant or advisor to, render material
services for, or otherwise assist in any manner any person or entity, in each
case with regard to the development, marketing or selling of any biologic or
pharmaceutical product that is based upon heat shock protein-based cancer
immunotherapy.




(b)

NON-SOLICITATION. During the Non-Competition Period, Employee shall not,
directly or indirectly, (i) induce or attempt to induce or aid others in
inducing anyone working at or for the Corporation to cease working at or for the
Corporation, or in any way interfere with the relationship between the
Corporation and anyone working at or for the Corporation or (ii) in any way
interfere with the relationship between the Corporation and any customer,
supplier, licensee or other business relation of the Corporation.




(c)

SCOPE. If, at the time of enforcement of this Section 7, a court shall hold that
the duration, scope, area or other restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope, area or other restrictions reasonable under such circumstances shall be
substituted for the stated duration, scope, area or other restrictions.




(d)

INDEPENDENT AGREEMENT. The covenants made in this Section 7 shall survive the
termination of this Agreement for the period of time set forth in subsections
(a) and (b) respectively.




8.

TERMINATION




Employee’s employment hereunder shall continue for the Term unless terminated
upon the first to occur of the following events in (a)-(f):




(a)

Employee’s death.




(b)

Employee’s “Disability”, meaning Employee’s incapacity, due to physical or
mental illness, which results in Employee having been absent from fully
performing his duties with the Corporation for a continuous period of more than
thirty (30) days or more than sixty (60) days in any period of three hundred
sixty-five (365) consecutive days. In the event that the Corporation intends to
terminate the employment of Employee by reason of Disability, the Corporation
shall give Employee no less than thirty (30) days’ prior written notice of the
Corporation’s intention to terminate Employee’s employment. The Employee agrees,
in the event of any dispute hereunder as to whether a Disability exists, and if
requested by the Corporation, to submit to a physical examination in the state
of the Corporation’s Employee offices by a licensed physician selected by mutual
agreement between the Corporation and the Employee, the cost of such examination
to be paid by the Corporation. The written medical opinion of such physician
shall be conclusive and binding upon each of the parties hereto as to whether a
Disability exists and the date when such Disability arose. If Employee refuses
to submit to appropriate examinations by such physician at the request of the
Corporation, the determination of the Employee’s Disability by the Corporation
in good faith will be conclusive as to whether such Disability exists. This
Agreement shall be interpreted and applied so as to comply with the provisions
of the Americans with Disabilities Act (to the extent that it is applicable) and
any other applicable laws regarding disability.




(c)

termination by the Corporation for Just Cause; “Just Cause”, meaning the
Employee’s:




(i)

acts of embezzlement or misappropriation of funds; or fraud;




(ii)

conviction of a felony or other crime involving moral turpitude, dishonesty or
theft;








5




--------------------------------------------------------------------------------



(iii)

willful unauthorized disclosure of Corporation Confidential Information;




(iv)

material violation of any provision of the Agreement, which is not cured by
Employee within thirty (30) days of receiving written notice of such violation
by the Corporation;




(v)

being under the influence of drugs (other than prescription medicine or other
medically-related drugs to the extent that they are taken in accordance with
their directions) during the performance of Employee’s duties under this
Agreement;




(vi)

engaging in behavior that would constitute grounds for liability for harassment
(as proscribed by the U.S. Equal Employment Opportunity Commission Guidelines or
any other applicable state or local regulatory body) or other egregious conduct
that violates laws governing the workplace; or




(vii)

willful failure to perform his written assigned tasks, where such failure is
attributable to the fault of Employee, gross insubordination, or dereliction of
fiduciary obligations which are not cured by Employee within thirty (30) days of
receiving written notice of such violation by the Corporation.




In the event that the Corporation intends to terminate the employment of
Employee by reason of Just Cause, the Corporation shall give Employee written
notice of the Corporation’s intention to terminate Employee’s employment, and
such termination may be effective immediately, unless a cure period applies, in
which case the termination date may not precede the expiration date of the
applicable cure period and the breach remains uncured.




(d)

termination by the Corporation Without Just Cause; “Without Just Cause”, meaning
written notice by the Corporation to Employee of termination other than for Just
Cause or other than due to Employee’s death or Disability.




(e)

termination by Employee for Good Reason; “Good Reason”, meaning a material
breach by the Corporation of the terms of this Agreement, which breach is not
cured within thirty (30) days after notice thereof from Employee.




In the event that Employee intends to terminate his employment for Good Reason,
Employee shall give the Corporation written notice of his intention to terminate
his employment, and such termination may be effective immediately, unless a cure
period applies, in which case the termination date may not precede the
expiration date of the applicable cure period.




(f)

termination by Employee Without Good Reason; “Without Good Reason”, meaning
written notice by Employee to the Corporation of termination other than for Good
Reason.

 

(g)

If Employee’s employment hereunder is terminated for any reason under this
Section 8, Employee or his estate, as the case may be, will only be entitled to
receive the accrued Base Salary, vacation pay, expense reimbursement and any
other entitlements accrued by Employee under Section 3, to the extent not
previously paid (the sum of the amounts described in this subsection shall be
hereinafter referred to as the “Accrued Obligations”); provided, however, that
if Employee’s employment is terminated by the Corporation Without Just Cause or
by the Employee for Good Reason, then in addition to paying Accrued Obligations,
the Corporation shall pay to the Employee as a severance benefit, (i) an amount
equal to four months’ Base Salary and (ii) pro-rated amount of the Annual Bonus
which he would have received the year without the occurrence of such
termination; provided that Employee first executes and does not revoke a release
and settlement agreement in form acceptable to Employee and the Corporation
releasing the Corporation from all claims arising for his employment within 60
days of such





6




--------------------------------------------------------------------------------

termination. These amounts shall be paid to the Employee in accordance with the
Corporation’s standard salary payments to its employees.




9.

NO DISPARAGEMENT




Employee agrees that during the course of his employment or at any time
thereafter, he and his agents, family and/or representatives shall refrain from
(i) all conduct, verbal or otherwise, which would materially damage the
reputation, goodwill or standing in the community of the Corporation, its
affiliates, subsidiaries, divisions, agents and related parties and their
respective principals, owners (direct or indirect), members, directors,
officers, agents, servants, employees, parties, attorneys and other
professionals, successors and assigns (collectively, the “The Corporation
Related Parties”) and (ii) referring to or in any way commenting on the
Corporation and/or any of the other The Corporation Related Parties in or
through the general media or any public domain (including without limitation,
internet websites, blogs, chat rooms and the like), which would materially
damage, the reputation, goodwill or standing in the community of the Corporation
and/or any of the Corporation Related Parties. The Corporation agrees that
during the course of Employee’s employment or at any time thereafter, it shall
refrain from (i) all conduct, verbal or otherwise, which would materially damage
the reputation, goodwill or standing in the community of the Employee and (ii)
referring to or in any way commenting on the Employee in or through the general
media or any public domain (including without limitation, internet websites,
blogs, chat rooms and the like), which would materially damage, the reputation,
goodwill or standing in the community of the Employee.




10.

NOTICES




Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given: (i) when delivered personally against
receipt therefor, (ii) one (1) day after being sent by Federal Express or
similar overnight delivery, (iii) three (3) days after being mailed registered
or certified mail, postage prepaid, return receipt requested, to the Corporation
at the address set forth above and to the Employee at the officers of the
Corporation with a copy sent to the Employee’s home address set forth in the
Corporation’s records, or to such other address as such party shall give by
notice hereunder to the other party, or (iv) in the case of transmittal by
electronic mail, upon receipt by the sender of electronic confirmation of such
transmittal.




11.

SEVERABILITY OF PROVISIONS




If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the parties’
intent and the remaining conditions and provisions or portions thereof shall
nevertheless remain in full force and effect and enforceable to the extent they
are valid, legal and enforceable, and no provision shall be deemed dependent
upon any other covenant or provision unless so expressed herein.




12.

ENTIRE AGREEMENT MODIFICATION




This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
that are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.

 





7




--------------------------------------------------------------------------------



13.

BINDING EFFECT




The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Corporation, its successors and assigns, and upon
Employee and his legal representatives. This Agreement constitutes a personal
service agreement, and the performance of Employee’s obligations hereunder may
not be transferred or assigned by Employee. This Agreement cannot be assigned by
Corporation without the written consent of Employee except that this Agreement
may be assigned to an affiliated entity of the Corporation.




14.

NON-WAIVER




The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.




15.

GOVERNING LAW, DISPUTE RESOLUTION




This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of North Carolina of the United States of America
without regard to principles of conflict of laws. The State of North Carolina
shall be the exclusive jurisdiction for any disputes arising under this
Agreement and the parties hereby consent to such jurisdiction.




16.

HEADINGS




The headings of paragraphs are inserted for convenience and shall not affect any
interpretation of this Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.




Corporation:




HEAT BIOLOGICS, INC.

 

By:

/s/ Jeff Wolf

 

 

Name: Jeff Wolf

 

 

Title: Chief Executive Officer

 







Employee: 




/s/ Taylor Schreiber

 

TAYLOR SCHREIBER, M.D., PH.D.

 








8


